        Case 1:19-cv-11008-PGG-KNF Document 59 Filed 01/22/21 Page 1 of 2



                                                                                     MEMORANDUM
                                                                                     ENDORSED.

                                                                                     1/22/2021



JOHN A. BERANBAUM∆
BRUCE E. MENKEN
JASON J. ROZGER∆                                                                       ∆ALSO ADMITTED NJ
SCOTT SIMPSON
BRENNA RABINOW ITZ
RAYA SAKSOUK




                                                                               January 21, 2021
VIA ECF
The Hon. Lewis J. Liman
U.S. District Court Judge
Southern District of New York
500 Pearl St., Rm. 701
New York, NY 10007

                     Re: Malzberg v. New York University, No. 1:19-cv-10048 (LL)

Dear Judge Liman:

        This firm represents the Plaintiff in the above-captioned matter. I write on behalf of both
parties pursuant to this Court’s January 19, 2021 Order requiring the parties to provide a status
update by January 21, 2021. ECF no. 47.

         The parties participated in a mediation session on January 13, 2021, which did not result
in a settlement. As it turns out, the parties continue to attempt to resolve this matter. Our
progress has been hampered by certain personal circumstances of the Plaintiff that stalled the
negotiations for a few days. Given the time, expenses and resources the parties will expend if
this litigation is not resolved—in the near term, expert discovery and a motion for summary
judgment—the parties would like additional time to attempt to settle the case and would like to
provide the Court with a final status update no later than February 4, 2021.

         Both parties thank the Court for its consideration of this request.


                                                               Respectfully yours,

                                                               /s/ Scott Simpson
                                                               Scott Simpson
                                                               Beranbaum Menken LLP
                                                               80 Pine St., 33rd Fl.
                                                               New York, NY 10005
                                                               Tel.: 212-509-1616
      Case 1:19-cv-11008-PGG-KNF Document 59 Filed 01/22/21 Page 2 of 2




                                               Fax: 212-509-8088

cc: Joan Gilbride, Esq. (by ECF)
